DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 12.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWAK PG PUB 20130094294 (hereinafter KWAK).

	
Regarding independent claim 1, KWAK teaches a memory system (figure 1, or figure 61), comprising: 
a semiconductor memory (1100 in figure 61) device that includes a plurality of memory cells (110 in figure 1); and 
a memory controller (1200 in figure 61) that controls the semiconductor memory device (1100 in figure 61) to perform write and read operations, wherein the memory controller is configured to: 
cause the semiconductor memory device to execute a first write operation (program operation leading to LP_L/LP_N and LP_U in figure 14, or LSB PGM in figure 10) using a first voltage (voltages used during the program operation lead to LP_L/LP_N and LP_U in figure 14, or voltages used in LSB PGM in figure 10, e.g., program voltages applied to selected WL or non-selected WL during LSB PGM), detect first memory cells (cells in LP_U in figure 12, [0217], “…memory cells having an LSB program state LP and having a threshold voltage higher than the upper state read voltage VSRU1 may be judged to be upper tail memory cells LP_U…”) among the plurality of memory cells (110 in figure 1) having a threshold voltage higher than a voltage value (VSRU1 in figure 12) corresponding to data to be stored in a read operation (LP state in figure 12, [0209], “…the LSB program state LP may represent "0" LSB data…”), and set a second voltage (VFYL1 or VFYL2 in figure 14) to be used for a second write operation (2SB PGM in figure 14) after the first write operation (LSB PGM in figure 10) based on a detection result of the first memory cells ([231], “…Upper tail memory cells LP_U with the LSB program state LP may be programmed to a second lower program state P2_L or a third lower program state P3_L using a lower verification voltage VFYL1 or VFYL2...”) 

Regarding claim 9, KWAK teaches the memory system according to claim 1, wherein 155(PATENT) Atty. Dkt. No.: TAI/3052US the read operation is executed based on an instruction from a host device (host in figure 61).  

Regarding claim 10, KWAK teaches the memory system according to claim 1, wherein the second write operation (2SB PGM in figure 14) is a write operation executed after the first write operation (LSB PGM in figure 10) on a memory cell group including a detected first memory cell (cells in LP_U in figure 12).  

Regarding claim 11, KWAK teaches the memory system according to claim 1, wherein the semiconductor memory device is a NAND flash memory device ([0127], “…a NAND flash memory...”)  

Regarding independent claim 12, KWAK teaches a control method of a memory system (figure 1, or figure 61) including a semiconductor memory device (1100 in figure 61) with a plurality of memory cells (110 in figure 1) and a memory controller (1200 in figure 61) connected to the semiconductor memory device, the control method comprising: causing the semiconductor memory device to execute a first write operation (program operation leading to LP_L/LP_N and LP_U in figure 14, or LSB PGM in figure 10) using a first voltage (voltages used during the program operation lead to LP_L/LP_N and LP_U in figure 14, or voltages used in LSB PGM in figure 10, e.g., program voltages applied to selected WL or non-selected WL during LSB PGM), detecting first memory cells (cells in LP_U in figure 12, [0217], “…memory cells having an LSB program state LP and having a threshold voltage higher than the upper state read voltage VSRU1 may be judged to be upper tail memory cells LP_U…”) among the plurality of memory cells (110 in figure 1) having a threshold voltage higher than a voltage value (VSRU1 in figure 12) corresponding to data to be stored in a read operation (LP state in figure 12, [0209], “…the LSB program state LP may represent "0" LSB data…”), and setting a second voltage (VFYL1 or VFYL2 in figure 14) to be used for a second write operation (2SB PGM in figure 14) after the first write operation (LSB PGM in figure 10) based on a detection result of the first memory cells ([231], “…Upper tail memory cells LP_U with the LSB program state LP may be programmed to a second lower program state P2_L or a third lower program state P3_L using a lower verification voltage VFYL1 or VFYL2...”)

Regarding claim 20, KWAK teaches the control method according to claim 12, wherein the read operation is executed based on an instruction from a host device (host in figure 61)

Claims 1, 5, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGAO PG PUB 20180261291 (hereinafter NAGAO).

Regarding independent claim 1, NAGAO teaches a memory system (figure 1), comprising: 
a semiconductor memory device (100 in figure 1, or 11 in figure 2) that includes a plurality of memory cells; and 
a memory controller (200 in figure 1, or circuit in figure 2 excluding 11) that controls the semiconductor memory device to perform write and read operations, wherein the memory controller is configured to: 
Sampling Mode in figure 11) using a first voltage (VSV in figure 11), detect first memory cells (OFF-CELL in figure 7 or figure 11) among the plurality of memory cells having a threshold voltage (OFF-cell in figure 11 will have threshold above DVCG in FIFTH Vfy period) higher than a voltage value (DVCG in FIFTH Vfy period in figure 11) corresponding to data to be stored in a read operation (“B” state in figure 7), and set a second voltage (VPGM_SV in figure 11) to be used for a second write operation (NORMAL MODE in figure 11) after the first write operation (Sampling Mode in figure 11) based on a detection result of the first memory cells ([0123], “…sequencer 17 determines the offset voltage VOS based on the sampling result and calculates a corrected programming voltage VPGM_SV...”) 

Regarding claim 5, NAGAO teaches the memory system according to claim 1, wherein each of the first voltage (VSV in figure 11) and the second voltage (VPGM_SV in figure 11) is an initial program voltage.  

Regarding independent claim 12, NAGAO teaches a control method of a memory system (figure 1) including a semiconductor memory device (100 in figure 1, or 11 in figure 2) with a plurality of memory cells and a memory controller (200 in figure 1, or circuit in figure 2 excluding 11) connected to the semiconductor memory device, the control method comprising: 
causing the semiconductor memory device to execute a first write operation (Sampling Mode in figure 11) using a first voltage (VSV in figure 11), detecting first memory cells (OFF-CELL in figure 7 or figure 11) among the plurality of memory cells having a threshold voltage (OFF-cell in figure 11 will have threshold above DVCG in FIFTH Vfy period) higher than a voltage value (DVCG in FIFTH Vfy period in figure 11) corresponding to data to be stored in a read operation (“B” state in figure 7), and setting a second voltage (VPGM_SV in figure 11) to be used for a second write operation (NORMAL MODE in figure 11) after the first write operation (Sampling Mode in figure 11) based on a detection result of the first memory cells ([0123], “…sequencer 17 determines the offset voltage VOS based on the sampling result and calculates a corrected programming voltage VPGM_SV...”) 

Regarding claim 16, NAGAO teaches the control method according to claim 12, wherein each of the first voltage (VSV in figure 11) and the second voltage (VPGM_SV in figure 11) is an initial program voltage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWAK PG PUB 20130094294 (hereinafter KWAK).

Regarding claim 8, KWAK teaches the memory system according to claim 1, but does not teach wherein the read operation is executed during a patrol operation on the semiconductor memory device.
However, KWAK does teach in [0019] a program method and related read operations. For example, KWAK teaches in figure 12 to use Vrd1 for read between E and LP state, and use VSRU1/VSRN1 to distinguish between LP_L/LP_N and LP_U cells. “The read operation is executed during a patrol operation” has been interpreted as “intended use” of such read operation, thus is not given any 

Regarding claim 19, KWAK teaches the control method according to claim 12, wherein the read operation is executed during a patrol operation on the semiconductor memory device (“The read operation is executed during a patrol operation” has been interpreted as “intended use” of such read operation, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).

Allowable Subject Matter
Claims 2-4, 6-7, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is NAGAO (US 20180261291 Al).
NAGAO discloses a semiconductor memory device includes a memory cell array having a plurality of memory cell groups, the memory cell groups including a first memory group including first memory cells, and a control circuit configured to execute a first write operation targeting the first memory cells in a first mode in which the control circuit executes at least a first programming operation on the first memory cells followed by a multiple number of first verification operations to verify the first programming operation, and then in a second mode, in which the control circuit executes a second programming operation on the first memory cells followed by a second verification operation to verify the second programming operation.
Regarding claim 2, 13 (and the respective dependent claims 3-4, 14-16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the memory controller sets the second voltage to be higher than the first voltage when the number is less than a first reference value, and the memory controller sets the second voltage to be lower than the first voltage when the number is equal to or 154(PATENT) Atty. Dkt. No.: TAI/3052US greater than the first reference value.  
Regarding claim 6, 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: each of the first voltage and the second voltage is a voltage value of a step-up voltage to be added to an initial program voltage.  
Regarding claim 7, 18, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: control the semiconductor memory device to perform an erase operation, and set a third voltage to be used for the erase operation based on a result of the read operation.  
.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.